Order entered June 11, 1968, setting aside a jury verdict in favor of defendants and granting a new trial, unanimously reversed, on the law, on the facts and in the exercise of discretion, and the verdict reinstated, and judgment directed thereon in favor of defendants, with $50 costs and disbursements to appellants. A jury verdict in favor of defendant may not be set aside unless it plainly appears that the evidence so preponderates in favor of the plaintiff that the verdict for the defendant could not have been reached on any fair interpretation of the evidence. (Marton v. McCasland, 16 A D 2d 781-782; Salvitelli v. Janusz, 19 A D 2d 886.) The instant case involved simple issues of credibility. They were resolved by the jury’s verdict, on sufficient evidence. The Trial Judge was in error in setting it aside. The specific ground assigned by him, namely a few remarks uttered by defendant’s counsel during summaton, to which no objection was noted and no protestation made, was not well taken. Actually, the remarks were well within the range of fair argumentation, and considering the nature of the case, did not merit rep-' rehension. Concur — Eager, J. P., Capozzoli, Tilzer, MeGivem and McNally, JJ.